IN THE SUPREME COURT OF THE STATE OF DELAWARE

    SAMUEL PAINTER,1                            §
                                                §   No. 198, 2021
         Petitioner Below,                      §
         Appellant,                             §   Court Below—Family Court
                                                §   of the State of Delaware
         v.                                     §
                                                §   File No. CN14-02909
    LOUISE PAINTER,                             §   Petition No. 20-25292
                                                §
         Respondent Below,                      §
         Appellee.                              §

                              Submitted: December 17, 2021
                              Decided: February 1, 2022

Before SEITZ, Chief Justice; VALIHURA and VAUGHN, Justices.

                                        ORDER

       After careful consideration of the briefs and the record on appeal, we conclude

that the judgment below should be affirmed on the basis of the Family Court’s order

dated May 28, 2021. On appeal from a Family Court order entered after a hearing,

this Court accepts the factual findings of the Family Court if they are sufficiently

supported by the record and are the product of an orderly and logical deductive

process.2 Only when the factual findings are clearly wrong and justice requires that

they be overturned will this Court make contradictory findings.3 Moreover, when


1
  The Court previously assigned pseudonyms to the parties pursuant to Supreme Court Rule 7(d).
2
  See Ruark v. Ruark, 2003 WL 22415996 (Del. Oct. 21, 2003) (affirming Family Court’s order
affirming Commissioner’s order that denied a petition for an order of protection from abuse).
3
  Id.
the determination of facts turns on a question of credibility and the acceptance or

rejection of the testimony of the witnesses appearing before the trier of fact, as in

this case, this Court will not substitute its own opinion for that of the trier of fact.4

We do not find the findings of the Family Court Commissioner to be clearly wrong.

We therefore find no basis for reversing the Family Court’s order affirming the

Commissioner’s order.

          NOW, THEREFORE, IT IS ORDERED that the judgment of the Family

Court is AFFIRMED.



                                         BY THE COURT:

                                         /s/ Karen L. Valihura
                                         Justice




4
    Id.
                                           2